262 S.W.3d 261 (2008)
Laura S. VAUGHAN, Plaintiff/Appellant,
v.
WILLOWBROOK CONDOMINIUM ASSOCIATION, INC., Defendant/Respondent.
No. ED 90470.
Missouri Court of Appeals, Eastern District, Division Three.
August 26, 2008.
Frank J. Carretero, Saint Louis, MO, for Plaintiff/Appellant.
Sanford J. Boxerman, St. Louis, MO, for Defendant/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.


*262 ORDER

PER CURIAM.
Laura S. Vaughn (Appellant) appeals from the trial court's grant of summary judgment in favor of Willowbrook Condominium Association, Inc. (Respondent) on Appellant's claim for breach of contract.
We have reviewed the briefs of the parties and the record on appeal and conclude that there are no genuine issues of material fact in this case and Respondent is entitled to judgment as a matter of law. ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).